Opinion issued November 10, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00485-CV
____________

JEFFREY DANIEL KARAM AND KARAM CONSTRUCTION, INC.,
Appellants

V.

FORD MOTOR COMPANY AND PRICE FORD SALES, INC., Appellees




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 751,351




MEMORANDUM OPINION
          This appeal commenced when attorney, Daniel Garcia, filed a notice of appeal
on behalf of Jeffrey Daniel Karam, Intervenor below, and Karam Construction, Inc.,
plaintiff below.  Referring to himself as “attorney for appellants,” Garcia filed a brief
that presented four issues, exclusively dealing with questions related to the
intervention.  Karam Construction, Inc. advanced no issues and requested no relief
relative to its interests.
          Appellant, Jeffrey Karam, and appellees Ford Motor Company and Price Ford
Sales, Inc. have filed an “Agreed Motion for Voluntary Dismissal.”  More than 10
days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and Jeffrey Karam’s appeal is dismissed.  Tex.
R. App. P. 42.1(a)(2).
          Appellant, Karam Construction, Inc., having had the opportunity to brief any
issues it wanted to, and not having done so, has waived its appeal.
          The entire appeal is dismissed.
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Higley.